Exhibit 10.4

Board of Director Compensation

Effective April 1, 2011

 

Retainer:

   Retainer fees are paid quarterly, at the end of each quarter. Fees are as
follows:                    Annual cash retainer:    $115,000             
Additional retainer for Lead Independent Director:    $ 25,0001             
Additional retainer for Audit Committee:    $ 10,000              Additional
retainer for Audit Committee chair:    $ 15,000              Additional retainer
for Compensation Committee chair:    $ 15,000              Additional retainer
for Government Committee chair:    $ 10,000              Additional retainer for
Policy Committee chair:    $   7,500          

Equity Grant:

   Directors are awarded an annual equity grant of $130,000 in deferred stock
units, awarded quarterly. The deferred stock units will be paid at the
conclusion of board service, or earlier, as specified by the director, if he has
five or more years of service.                                                
                                                                               
                                       

 

1 For the period from April 1, 2011 through July 18, 2011, Mr. Coleman served as
Non-executive Chairman of the Board. He was paid an annual cash retainer of
$250,000 during that period in addition to the annual cash retainer of $115,000
paid to the other Board members.

 